Opinion issued October 25, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00487-CV
                           ———————————
                     YENY ISABEL ROMERO, Appellant
                                        V.
                     DINESH DEEPAK BATRA, Appellee


                   On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-76675


                          MEMORANDUM OPINION

      Yeny Isabel Romero, proceeding pro se, appeals the trial court’s final

judgment declaring that she and Dinesh Deepak Batra did not have an informal

marriage. We affirm the trial court’s judgment.
                                    Background

      Romero filed an original petition for divorce, alleging that she and Batra had

an informal marriage of eight years but that the marriage had become insupportable.1

The petition also alleged that there were two minor children of the marriage.

      Batra answered, specifically denied the existence of any marriage to Romero,

and alleged that Romero’s petition was an attempted end-run around parallel

proceedings regarding custody and support of their children. Batra requested a

declaratory judgment that no marriage existed and sought attorney’s fees.

      The case proceeded to a trial at which Batra prevailed. The trial court

judgment declares that “[n]o informal or common law marriage has ever existed

between Yeny Isabel Romero and Dinesh Batra,” orders that Romero take nothing

on her claims, and awards Batra court costs and $25,000 in attorney’s fees.

                                       Analysis

      Romero is representing herself on appeal. Although we liberally construe pro

se briefs, we require pro se litigants to comply with applicable laws and rules of

procedure. Wheeler v. Green, 157 S.W.3d 439, 444 (Tex. 2005) (stating that “pro se

litigants are not exempt from the rules of procedure”); Mansfield State Bank v. Cohn,



1
      “Informal marriage” is the statutory term used to describe what is colloquially
      known as a common-law marriage. See TEX. FAM. CODE § 2.401(a)(2) (providing
      that informal marriage may be shown by evidence “the man and woman agreed to
      be married and after the agreement they lived together in this state as husband and
      wife and there represented to others that they were married”).
                                           2
573 S.W.2d 181, 184–85 (Tex. 1978) (“There cannot be two sets of procedural rules,

one for litigants with counsel and the other for litigants representing themselves.”).

“Having two sets of rules—a strict set for attorneys and a lenient set for pro se

parties—might encourage litigants to discard their valuable right to the advice and

assistance of counsel.” Wheeler, 157 S.W.3d at 444.

      The appellate rules require Romero to include in her brief a statement of the

issues presented and “a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the record.” TEX. R. APP. P. 38.1(f), (i).

When an appellate issue is unsupported by argument or lacks citation to the record

or legal authority, nothing is presented for our review. See Fredonia State Bank v.

Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284–85 (Tex. 1994) (discussing “long-

standing rule” that inadequate briefing waives issue on appeal). An appellate court

has no duty—or even right—to perform an independent review of the record and law

to determine whether error exists. See Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex.

App.—El Paso 2007, no pet.); Borisov v. Keels, No. 01-15-00522-CV, 2016 WL

3022603, at *1 (Tex. App.—Houston [1st Dist.] May 26, 2016, pet. denied) (mem.

op.). Were we to do so, even on behalf of a pro se appellant, we would be abandoning

our role as neutral adjudicators and become an advocate for that party. Valadez, 238

S.W.3d at 845.




                                          3
      Romero does not raise any specific appellate issues in her brief or cite to any

legal authorities or the record. See TEX. R. APP. P. 38.1(f), (i). Accordingly, we hold

that Romero has waived any appellate issues due to inadequate briefing. Hamilton

v. Farmers Tex. Cty. Mut. Ins. Co., 328 S.W.3d 664, 667–68 (Tex. App.—Dallas

2010, no pet.) (concluding pro se litigant’s issue inadequately briefed because

argument did not “provide proper, meaningful analysis in support of his

contentions”); see Brown v. Bank of Am., N.A., No. 01-14-00725-CV, 2015 WL

4760201, at *6 (Tex. App.—Houston [1st Dist.] Aug. 13, 2015, no pet.) (mem. op.).

      In addition, to the extent that Romero’s brief could possibly be construed as

challenging the trial court’s declaration that no informal marriage existed, we cannot

review the entire record. The final judgment recites that a court reporter transcribed

the trial testimony. But Romero—despite notice from this court, see TEX. R. APP. P.

37.3(c)—failed to pay for the reporter’s record, and it was never filed. “It is the

burden of the appellant to bring forward a sufficient record to show the error

committed by the trial court.” Nicholson v. Fifth Third Bank, 226 S.W.3d 581, 583

(Tex. App.—Houston [1st Dist.] 2007, no pet.). When, as here, there is no reporter’s

record and no findings of fact, we would be required to presume the trial court heard

sufficient evidence to make all necessary findings in support of its judgment. See

Vickery v. Comm’n for Lawyer Discipline, 5 S.W.3d 241, 251 (Tex. App.—Houston

[14th Dist.] 1999, pet. denied).


                                          4
                                   Conclusion

      We affirm the trial court’s judgment.




                                              Harvey Brown
                                              Justice

Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                        5